 UNITED PAPERMAKERS & PAPERWORKERS, LOCAL NO. 321 193representatives of their own choosing,to engage in concerted activities forthe purposes of collective bargaining or other mutual aid or protection, orto refrain from any and all such activities,except to the extent that suchrightmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Section 8(a)(3)of the National Labor Relations Act, as amended.All our employees are free to become and remain,or to refrain from becomingor remaining,members of Aluminum Workers International Union,AFL-CIO,or any other labor organization,except to the extent that this right may beaffected by an agreement in conformity with Section 8(a)(3) of the NationalLaborRelations Act, as amended.GRIFFITH LADDER CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnoticemust remain posted for 60 consecutive days from the date of post-ing, and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicatedirectlywith the Board'sRegional Office, 1700Bankers Security Building,Walnut and Juniper Streets, Philadelphia,Pennsylvania19107, Telephone 597-7617.United Papermakers and Paperworkers,Local No.321, AFL-CIO(PhilipCareyMfg. Company)andRichardBrady.Case9-CB-1253.June 13,1966DECISION AND ORDEROn March 4, 1966, Trial Examiner Herbert Silberman issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.Therefore, Respondent filed exceptions to the Trial Exam-iner'sDecision and a supporting brief.Pursuant to Section 3(b) of the Act, the National Labor RelationsBoard has delegated its powers in connection with this case to athree-member panel [Chairman McCulloch and Members Fanningand Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and the brief, and theentire record in this case, and hereby adopts' the findings, conclu-sions, and recommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]159 NLRB No. 27.243-084-67-vol. 159-14 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on June 1, 1965, a complaint, dated July 27, 1965, wasduly issued alleging that the Respondent, United Papermakers and Paperworkers,Local No. 321, AFL-CIO, has engaged in unfair labor practices affecting com-merce within the meaning of Sections 8(b)(1)(A) and 2(6) and (7) of the Act.Respondent by its answer denied the material allegations of the complaint.Ahearing in this proceeding was held before Trial Examiner Herbert Silberman onOctober 13, 1965, in Cincinnati, Ohio.Thereafter briefs were duly filed by theGeneral Counsel and by the Respondent.Upon the entire record in the case, and from any observation of the witnesses,Imake the following:FINDINGS OF FACT1.JURISDICTIONThe material facts in this proceeding occurred at the premises and involvedemployees of the Philip Carey Mfg. Company, herein called the Company, whichisan Ohio corporation engaged in the manufacture of building materials at itsplant in Lockland, Ohio.During the past calendar year, which is representativeof the Company's operations, the Company sold and shipped goods and materialsproduced in said plant and valued in excess of $50,000 to customers located out-side the State of Ohio. I find, and Respondent admits, that the Company is anemployer, as defined in Section 2(2) of the Act, engaged in commerce withinthemeaning of Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDThe Respondent is a labor organization within the meaning of Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESThe central issue in this case is whether the Respondent violated Section8(b)(1)(A) of the Act when, during a strike and under the circumstances de-scribed below, Richard Brady, an employee of the Company, on May 29, 1965,was prevented from entering the plant premises to report for work.The Respondent and its parent organization, United Papermakers and Paper-workers,AFL-CIO (hereinafter referred to as the International), during allrelevant times, were the joint collective-bargaining representatives of the employeesof the Company.' On May 3, 1965, the Respondent called a strike against theCompany which was authorized and financially supported by the Internationaland which continued until mid-June of the same year.Richard Brady, who hadbeen expelled as a member of the Union about November 1963, prior to thecommencement of the strike,' initially supported the strike by remaining awayfrom work.According to Brady, about the third week of May he telephonedArthur Whitaker, president of the Respondent, and "told him that I was low infunds and since I was not in a position to receive any of the funds that theInternationalwas sending to the local, I would have to return to work in orderto provide for my family.He in turn told me that he would take it under con-sideration and discuss it with the committee, and he would let me know."Aboutl In its brief Respondent contends that it was "prejudicial and material error" for theTrial Examiner at the hearing to have sustained objections to questions concerning Brady'sexpulsion from the Union and the circumstances which led to such action.According toRespondent,suchinquiry "would have established substantial bias on the part of theCharging Party against Respondent "However, the record before me, taking Into accountthat Brady had been expelled from the Union, that, although Brady Initially supported thestrike, lie testified he received no strike benefits, that Brady testified his financial distressled him to the decision to return to work, that Brady contends that Respondent forciblyprevented him from returning to work, and that Brady filed the unfair labor practicecharges in the instant proceeding, without more, contains sufficient evidence to show sub-stantial bias on the part of the Charging Party against RespondentAccordingly, Inresolving the questions of credibility herein I have taken into consideration the possibilitythat Brady's testimony might have beeninfluencedby his biasagainst andlikely hostilitytoward the Respondent. UNITED PAPERMMIAKERS & PAPERWORKERS, LOCAL NO. 321 1955 days later, not having heard from Whitaker in the meantime, Brady again tele-phoned Whitaker and informed Whitaker that he was going to return to work.Whitaker's response was, "I'm telling you not to." 2Thereafter, with the inten-tion of reporting for work, on May 29, 1965, Brady drove to the plant arrivingabout 6:30 a.m.Brady's testimony as to what occurred as he tried to enter theplant was as follows:Brady turned his car into the driveway of plant gate 2, and as he did so heheard Kenneth Hendershott, a representative of the International, shout, "Don'tlethim in."However, Brady continued driving into the plant, proceeding at aspeed of about 5 miles per hour, when Arvin Mills, one of two pickets patrollingthe driveway, jumped in front of the car. Brady immediately applied his brakesbut, nevertheless, the car struck Mills.The impact was light and Mills was notinjured although Mills fell forward so that he had to brace himself against thehood of the car in order not to slip to the ground.A number of strikingemployees were in the area and one of them, Richard Poppe,3 opened the cardoor, reached in, grabbed Brady by the collar and said, "Dick you know betterthan this, you s.o.b."When Poppe released him, Brady shut and locked his cardoor.At about the same time, Hendershott stepped toward the car saying,"Drag the s.o.b. out of there."Another striking employee who was standingbeside Poppe said, "Let's turn the car over."Arthur Taylor, a member of theUnion's negotiating committee, who was on picket duty, at some point during theincident, said, "Don't let him (Brady) lock the door."After he closed the doorof his car Brady backed the car out of the driveway and drove home. Bradymade no other attempt to go to work during the strike .4Brady's testimony, in part, was corroborated by George Norton, a salariedemployee of the Company who is not in the unit represented by the Respondentand who worked during the strike, and Elmo A. DiSalvo, an assistant to a vicepresident of the Company.Norton testified that he was in a guard shack (locatedabout 90 feet from gate 2) and noticed the commotion which took place atgate 2.He observed that Poppe had a "straight arm grip" on Brady's shoulderand overheard someone say "to turn the car over"DiSalvo testified that froman overpass, located above the road leading from gate 2 and about 147 feet fromthe gate, he observed Brady's car turn into the plant property.A group con-sisting of six or eight men collected around the driver's side of the car.DiSalvosaw Hendershott walk to the car.When Hendershott was about 6 feet away fromthe car, Hendershott called out, "Get the damned car out of there Brady." 5DiSalvo observed a commotion at the driver's side of the car and heard shoutsof "Let's turn the car over." 6Witnesses called for the Respondent, although agreeing with Brady that hisvehicle entered the driveway at a slow rate of speed and that picket Mills moved'Although Whitaker testified as a witness for the Respondent he did not contradictBrady's testimony concerning their telephone conversation.zAlthough Poppe was a striking employee and from time to time served as a picket,he was not on picket duty at the time of the incident with which this case is concerned.However, Respondent nevertheless is responsible for Poppe's conduct.Local 612, Interna-tional Brotherhood of Teamsters(Deacon TruckLine, Inc.),146 NLRB 498, 503..Brady also testified about a telephone conversation he had with Arthur Taylor afterhe returned home on May 29, 1965.It is unnecessary to consider whether during suchconversation, as testified to by Brady and denied by Taylor, Taylor made a veiled threatthat Brady would suffer harm should he make another attempt to return to workTheGeneral Counsel introduced such testimony not to prove an additional violation of theAct on the part of the Respondent (the violations of Section 8(b) (1) (A) of the Actalleged in the complaint are specifically limited to conduct by Respondent's agents at theplant gate and do not include the later telephone conversation between Brady and Taylor)but only "to amplify the incident of May 29, 1965, to show agency at that time ; and toshow the meaning of the act that occurred."However, the Respondent in its brief con-cedes that"[s]ince Arthur Taylor was an authorized picket on gate 2 the morning ofMay 29, 1965, there is no real problem as to his acting on behalf of Respondent."Thus,the purpose for which such testimony was introduced is no longer in issue.5Although there is a variance between testimony of Brady and DiSalvo as tq preciselywhat Hendershott said, the import of Hendershott's remark, whether Brady's version orDiSalvo's version is accepted,is the same,namely, that'Brady must not enter the plant.5DiSalvo testified he was using an electronic device,which permitted him to hearwhat was said at the gate despite his distance from the scene. in front of Brady's,, car (somewhat incrediblyMills and Taylor, who werepatrolling the. driveway, both testified, that Brady's car ,was completely unnoticedby them until 'the moment it struck Mills), differed with Brady and his corrobo-rating witnesses, as to what occurred immediately thereafter.Mills testified that he was patrolling gate 2 and did not notice Brady turn intothe driveway until Taylor, who was also picketing the gate, shouted, "Look out,he's going to hit you."As Mills turned he was struck and fell forward onto thehood of Brady's car.Mills further testified he heard Poppe ask Brady, "Do youknow you hit that man?" Mills denied that anyone said, "Turn the. car. over,"or that anybody called Brady ah "s.o.b.," or that Hendershott said, "Brady getthat damn car out of there."_Richard Poppe testified that he was walking across the street toward gate 2 fromthe northwest comer of the street intersection when he observed Brady's car strikeMills.Poppe hurried to the car, the door came open and Poppe with one handon the car door and the other hand inside the car at the, back of the seat, said toBrady, "Dick, you hit this man here." Poppe denied that he touched Brady andalso denied that anyone said, "Let's turn the car over."Kenneth Hendershott testified that he had no function or duty with regard tothe conduct of the picket lines at the Company's plant but that during the strikefrom time to time he was present at the pickets lines "to protect the interests ofthe International Union."He further testified that he was on the opposite side ofthe street from gate 2 when Mills was struck and then immediately ran across thestreet to the car arriving just behind Poppe.The door of the car opened. Hender-shott specifically testified that Poppe did not open the door.Poppe leaned insidethe car and said to Brady, "Dick, you hit one of the pickets." The car door closedand the car was driven away.Hendershott also testified that no one said, "Let'sturn the car over" or "Get that damn car out of there Brady" or called Brady an"s.o.b."Arthur Taylor explained that as a member of the Union's negotiating committee,Union President Whitaker had assigned him a regular period of time, or shift, forpicket line duty with the responsibility of maintaining order on the picket lines andinsuring that the pickets obeyed the instructions which had been issued by Whitaker.According to Taylor's further testimony, at the time in question he and Mills werepatrolling the entrance to gate 2, each walking in a direction opposite to theother.Brady's car came upon them suddenly and bumped, into Mill's leg causingMills to fall against the hood of the automobile.Taylor testifiedMills did notjump in front of the car, but "was walking back and forth along the gate." Taylorfurther testified that because of the commotion and because his concern was forMills he didn't observe what occurred and did not pay attention to what was said.However, on cross-examination, Taylor testified that he overheard Poppe or Hender-shott say to Brady, "We are on strike ... we ask you to respect the picket line."Respondent correctly points out in its brief that "the credibility of Brady is thekey to General Counsel's case."However, contrary to the Respondent, I find thatBrady was an honest and reliable witness and I credit Brady's testimony sum-marized above 7 and do not credit the contradictory testimony of Respondent'switnesses.This determination, and perforce my findings of -fact herein, is basedalmost entirely upon the demeanor of the various witnesses who testified before me.There is little else in the record, apart from the impression the witnesses made uponme, to assist me in resolving the contradictory versions of the 'incident offered bytheGeneral Counsel and by the Respondent through ' their respective witnesses.However, the version of the incident which the Respondent would have me believelacks plausibility.The incident as constructed from the testimony of Respondent'switnesseswas as follows: The pickets were not blocking ingress into the plant,merely by chance and inattentiveness Mills walked in front of Brady's car as Bradywas proceeding into the driveway.Without any threats being directed at him andwithout any action being taken by the pickets or the striking employees in the areato indicate that they intended to use force to'prevent.Brady from going into the7 Brady testified that Jim Sowder said, "Let's turn the car over."Poppe and Render=shott testified Sowder was not present at the time in question.Both Norton and DiSalvotestified that they overheard someone shout, "Let's turn 'the car over." I find, as testi-fied to by Brady, that one of.the strikers made the threat and'so far as attributing re-sponsibility to the Respondent,it is immaterial whether the employee in question wasSowder or another striking employee. I do not credit the denials by witnesses for theRespondent that such remark was made. UNITED PAPERMAKERS&PAPERWORKERS,LOCALNO: 321 197plant premises, Brady backed his car out of the driveway, drove away, and' did notagain return to work during the strike.Not only is it unlikely that Brady wouldhave been deterred from going to work during the strike had no more happened atthe plant gate than the Respondent's witnesses would have me believe, but UnionPresidentWhitaker's advice to Brady not to return to work (when Brady toldWhitaker that he intended to abandon the `strike) suggests that the Respondent wasprepared to, and in Brady's case did, take aggressive action to prevent employeeswithin the bargaining unit from crossing the picket lines.Respondent in its defense also contends that even if the incident took place asdescribed by Brady, responsibility, cannot be attributed to the Union because theguilty participants were not proved to be agents of the .Respondent.The only per-son present at the scene of the incident whom Respondent acknowledges had anyauthority to act for the Union was Taylor, who did not make any threats to Brady.Respondent contends that although Hendershott was an agent of. the Internationalhe was not an agent of the Respondent and any misconduct on his part cannot beattributed to the Respondent.However, on the admitted facts, I find to the con-trary.The International and the Respondent are joint bargaining representatives.In addition, the International authorized the strike and gave financial supportthereto.Consequently, -the strike was a joint undertaking by the Respondent andthe International and the Respondent and the International were jointly responsiblefor the conduct of each other and for the conduct of their respective agents. Itwas not chance or accident that brought Hendershott to the plant gate on May 29but he was there, according to his own testimony "to protect the interests of theInternationalUnion."Therefore, any misconduct on the part of Hendershott isattributable to the International and, because the International and the Respondentwere agents of each other, also to the Respondent .8Contrary to the Respondent, I find that the General Counsel has proved by thenecessary preponderance of evidence that the Union unlawfully prevented Bradyfrom going to work on the morning of May 29, 1965. The pickets patrolling thedriveway of plant gate 2 caused Brady to bring his car to a halt following a shoutby International Representative Hendershott to the persons present in the area, allof whom were striking employees, not to let Brady into the plant.After Hender-shott's shout not to let Brady into the plant, the action of Poppe in opening thecar door and grabbing Brady by the collar or shoulder and the employees' threatsof "let's turn the car over" were responses to Hendershott's' shouted directions andtherefore conduct for which Hendershott, and in turn the Respondent, must be heldaccountable.These actions, as well as Hendershott's further remark to "drag thes.o.b. out of there" were successful in frightening Brady into leaving the scene andmaking no further attempt to return to work during the strike.The foregoingincident constituted restraint and coercion by the Respondent upon Brady in theexercise of his statutory right under Section 7 to refrain from supporting the strikeand therefore constituted a violation of Section 8 (b) (1) (A) of the Act.Respondent also argues that, even if a violation of the Act occurred, it was an"isolated minor incident" which does not require a remedial` order. I do not agree.Whether a single violation of the Act is so insignificant as will not justify the exer-cise by * the Board of its remedial processes depends ' not upon the fact that ithappened only once but upon whether (1) infringement of employees' statutoryrights has been trivial and unimportant and (2) whether, under the circumstancesdemonstrated in the case, the Respondent' is unlikely to repeat such misconduct inthe future.As to the first point, Respondent by its intimidatory conduct whichoperated to prevent Brady from returning to work during the strike effected a sub-stantial impairment of Brady's rights under Section 7.The Board uniformly hasconsidered conduct pursued in violation of the Act which obstructs an employee'sright to work as a significant breach of the Act.As'to the second point, althoughthere is no evidence of any second similar transgression on Respondent's part, thecircumstances, includingWhitaker's prior warning to Brady not to return to workduring the strike, suggests that Respondent's misconduct was deliberate rather thanaccidental or inadvertent.Although the 1965 strike is now over, in my opinion,unless appropriately restrained, the Respondent might well engage in similar mis-conduct should it in the future call another strike against the Company. Accord-ingly, contrary, to the Respondent, I find,that the customary cease-and-desist ordershould be recommended in this case.,a International Brotherhood of Pulp, Sulphite and Paper Workers,AFL-CIO(SoloCupCompany),144 NLRB 421, enfd. 337 F 2d 608 (C.A. 4) 198DECISIONS OF NATIONALLABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UL'ON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring in con-nection with the operations of the Company described in section 1, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged-in unfairlaborpractices in viola-tion of Section8 (b) (1) (A) of the Act,I shall recommend that the Respondentcease and desist therefrom and that the Respondent take certain affirmative actiondesigned to effectuate the policiesof the Act.9Upon the basis of the foregoing findings of fact-and upon the entire record inthis case,Imake the following:CONCLUSIONS OF LAW1.By threatening Richard Brady with physical violence to prevent him fromentering the Company's premises to report for work during a strike called by theRespondent against the Company, Respondent has restrained and coerced employ-ees in the exercise of the rights guaranteed in Section 7 of the Act in violation ofSection 8(b)(1)(A) thereof2.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUponthe foregoing findings of fact and conclusions of law, and the entirerecord in the case, and pursuant to Section 10(c) of theAct, Ihereby recommendthat the Respondent,UnitedPapermakers and Paperworkers,Local No. 321, AFL-CIO, its officers,representatives,agents, and successors,shall.1.Cease and desist from:(a)Restraining or coercing employees of Philip Carey Mfg. Company in theexercise of the right to refrain fromjoining or supporting any strike called byRespondent against theCompany bythreatening to inflict bodily injury upon suchemployees to preventthem fromentering the Company'spremises to report forwork.(b) In any like or related manner restraining or coercing employees of PhilipCarey Mfg.Company in the exercise of the rights guaranteed in Section 7 of theAct.2.Take the following affirmative action designed to effectuate the policies oftheAct:(a) Post in Respondent's business offices and meeting halls copies of the attachednoticemarked"Appendix." 10Copies of said notice, to be furnished by theRegional Director for Region 9, shall,after being duly signed by the Respondent'sauthorized representative,be posted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive days-thereafter,in conspicuousplaces, including all places where notices to its members are customarily posted.Reasonable steps shall be taken by the Respondent to insure that said notices arenot altered,defaced,or covered by any other material.(b)Mail to the Regional Director for Region 9 signed copies of said notice forposting byPhilip CareyMfg. Company,said Company willing, at all places wherenotices to the Company's employees are customarily posted.6Where, as here, a union In violation of Section 8(b) (1) (A) of the Act interferes withan employee's right of ingress to his place of employment,the Board does not customarilyInclude a provision for backpay as part of its remedial order.International Union ofOperating Engineers,Local513(Long Construction Company),145 NLRB 554.101n the event that this Recommended Order is adopted by the Board, the words "aDecision and Order"shall be substituted for the words "the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decisionand Order" SIGMA CHEMICAL COMPANY199(c)Notify the Regional Director for Region 9, in writing, within 20 days fromthe date of receipt of this Decision and Recommended Order, what steps theRespondent has taken to comply herewith."n In the eventthat thisRecommendedOrderis adoptedby the Board, this provisionshall be modified to read:"Notify saidRegionalDirector,in writing,within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS OF UNITED PAPERMAKERS AND PAPERWORKERS,LocAL No. 321, AFL-CIOPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT by threats of violence or other means prevent employees ofPhilip Carey Mfg. Company from entering the Company's premises to reportfor work or otherwise restrain or coerce employees of Philip Carey Mfg. Com-pany in the exercise of their right to refrain from joining or supporting anystrikewe might call against the Company.WE WILL NOT in any like or related manner restrain or coerce employees ofPhilip Carey Mfg. Company in the exercise of its rights guaranteed them bytheNational Labor Relations Act, as amended.UNITED PAPERMAKERS AND PAPERWORKERS, LOCAL No. 321, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Ifmembers have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, Room2407, Federal Office Building, 500 Main Street, Cincinnati, Ohio 45202, Telephone684-3686.Sigma Chemical CompanyandInternational Union of District 50,United Mine Workers of America.Case 14-CA-3798.June 13,1966DECISION AND ORDEROn April 11, 1966, Trial Examiner Boyd Leedom issued his Deci-sion in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in certain unfair labor practices withinthe meaning of the National Labor Relations Act, as amended, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, Respondent filed exceptions to the Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].159 NLRB No. 26.